TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00149-CV


City of Austin, Appellant

v.


Michael King, Gina Gaddy, Edmond Price, and William Sievers, Individually and on
behalf of all Members of their Certified Class, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 96-08899, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties have informed us that they have reached an agreement in principle to
settle the case.  The parties now have a variety of documents to prepare and make final in order to
complete the settlement agreement, and have suggested an abatement pending final resolution of the
settlement.  We agree that an abatement is appropriate.  Accordingly, we abate the appeal until
September 30, 2004.  At that time the parties are to apprise us of the status of the settlement.  If the
settlement is made final before that date, the parties are free to tender a motion to dismiss at any
time.


					__________________________________________
					W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Kidd and B. A. Smith

Filed:   July 9, 2004